Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 1 of 10 Page ID #:954




                      EXHIBIT A-2
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 2 of 10 Page ID #:955




    1                        UNITED STATES DISTRICT COURT
    2                      CENTRAL DISTRICT OF CALIFORNIA
    3                                 WESTERN DIVISION
    4   STEAMFITTERS LOCAL 449 PENSION
        PLAN, Individually and on Behalf of all        Case No. 2:18-cv-03579 AB (JCx)
    5   Others Similarly Situated,
                                                       CLASS ACTION
    6                             Plaintiff,
    7         vs.
    8   MOLINA HEALTHCARE, INC., J.
        MARIO MOLINA, JOHN C. MOLINA,
    9   TERRY P. BAYER and RICK HOPFER,
  10                              Defendants.
  11
  12                           PROOF OF CLAIM AND RELEASE
  13
  14    A.    GENERAL INSTRUCTIONS
  15          1.     To recover as a member of the Settlement Class based on your claims
  16    in the action entitled Steamfitters Local 449 Pension Plan v. Molina Healthcare,
  17    Inc., et al., Case No. 2:18-cv-03579 AB (JCx) (C.D. Cal.) (the “Action”), you must
  18    complete and, on page ____ hereof, sign this Proof of Claim and Release form
  19    (“Claim Form”). If you fail to submit a timely and properly addressed (as set forth
  20    in paragraph 3 below) Claim Form, your claim may be rejected and you may not
  21    receive any recovery from the Net Settlement Fund created in connection with the
  22    proposed Settlement.
  23          2.     Submission of this Claim Form, however, does not assure that you
  24    will share in the proceeds of the settlement of the Action.
  25          3.     THIS CLAIM FORM MUST BE SUBMITTED ONLINE AT
  26    WWW.                      .COM NO LATER THAN _______________, 2020
  27    OR, IF MAILED, BE POSTMARKED OR RECEIVED NO LATER THAN
  28    ____________, 2020, ADDRESSED AS FOLLOWS:
                                                                                           1
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 3 of 10 Page ID #:956




    1                          Molina Healthcare Securities Litigation
                                        c/o Angeion Group
    2                               P.O. Box ______________
                                   ________________________
    3
    4   If you are NOT a member of the Settlement Class (as defined in the Notice of
    5   Pendency of Class Action, Proposed Settlement, and Motion for Attorneys’ Fees
    6   and Expenses (“Notice”), which accompanies this Claim Form) DO NOT submit a
    7   Claim Form.
    8         4.      If you are a member of the Settlement Class and you did not timely
    9   request exclusion in response to the Notice dated                        , 2020, you
  10    are bound by the terms of any judgment entered in the Action, including the
  11    releases provided therein, WHETHER OR NOT YOU SUBMIT A CLAIM
  12    FORM.
  13    B.    CLAIMANT IDENTIFICATION
  14          1.      If you purchased or otherwise acquired the publicly traded common
  15    stock of Molina Healthcare, Inc. during the period from October 31, 2014 through
  16    August 2, 2017, inclusive (the “Class Period”) and held the stock in your name,
  17    you are the beneficial purchaser as well as the record purchaser. If, however, you
  18    purchased or otherwise acquired the publicly traded common stock of Molina
  19    during the Class Period through a third party, such as a brokerage firm, you are the
  20    beneficial purchaser and the third party is the record purchaser.
  21          2.      Use Part I of this form entitled “Claimant Identification” to identify
  22    each beneficial purchaser or acquirer of Molina publicly traded common stock that
  23    forms the basis of this claim, as well as the purchaser or acquirer of record if
  24    different. THIS CLAIM MUST BE FILED BY THE ACTUAL BENEFICIAL
  25    PURCHASER(S) OR THE LEGAL REPRESENTATIVE OF SUCH
  26    PURCHASER(S).
  27          3.      All joint purchasers must sign this claim. Executors, administrators,
  28    guardians, conservators, and trustees must complete and sign this claim on behalf
                                                                                               2
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 4 of 10 Page ID #:957




    1   of persons represented by them and their authority must accompany this claim and
    2   their titles or capacities must be stated. The Social Security (or taxpayer
    3   identification) number and telephone number of the beneficial owner may be used
    4   in verifying the claim. Failure to provide the foregoing information could delay
    5   verification of your claim or result in rejection of the claim.
    6   C.    IDENTIFICATION OF TRANSACTIONS
    7         1.     Use Part II of this form entitled “Schedule of Transactions in Molina
    8   Publicly Traded Common Stock” to supply all required details of your
    9   transaction(s) in Molina publicly traded common stock. If you need more space or
  10    additional schedules, attach separate sheets giving all of the required information
  11    in substantially the same form. Sign and print or type your name on each
  12    additional sheet.
  13          2.     On the schedules, provide all of the requested information with
  14    respect to: (i) all of your holdings of Molina publicly traded common stock as of
  15    the beginning of trading on October 31, 2014 and the close of trading on October
  16    31, 2017; (ii) all of your purchases, and acquisitions of Molina publicly traded
  17    common stock which took place at any time beginning October 31, 2014 through
  18    and including August 2, 2017; and (iii) all of your sales of Molina publicly traded
  19    common stock which took place at any time beginning October 31, 2014 through
  20    and including October 31, 2017, whether such purchases, acquisitions, sales or
  21    transactions resulted in a profit or a loss. Failure to report all such transactions
  22    may result in the rejection of your claim.
  23          3.     The date of covering a “short sale” is deemed to be the date of
  24    purchase of Molina publicly traded common stock. The date of a “short sale” is
  25    deemed to be the date of sale of Molina publicly traded common stock.
  26          4.     Copies of broker confirmations or other documentation of your
  27    transactions in Molina publicly traded common stock should be attached to your
  28    claim. Failure to provide this documentation could delay verification of your claim
                                                                                               3
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 5 of 10 Page ID #:958




    1   or result in rejection of your claim. The Parties do not have information about
    2   your transactions in Molina publicly traded common stock.
    3             5.        NOTICE REGARDING ELECTRONIC FILES: Certain claimants
    4   with large numbers of transactions may request, or may be requested, to submit
    5   information regarding their transactions in electronic files. All claimants MUST
    6   submit a manually signed paper Claim Form whether or not they also submit
    7   electronic copies. If you wish to file your claim electronically, you must contact
    8   the Claims Administrator at (___) ___-____ to obtain the required file layout. No
    9   electronic files will be considered to have been properly submitted unless the
  10    Claims Administrator issues to the claimant a written acknowledgment of receipt
  11    and acceptance of electronically submitted data.
  12                                   PART I – CLAIMANT INFORMATION
  13              The Claims Administrator will use this information for all communications
  14    regarding this Claim Form. If this information changes, you MUST notify the
  15    Claims Administrator in writing at the address above. Complete names of all
  16    persons and entities must be provided.
        Beneficial Owner’s Name
  17    First Name                                                   Last Name
  18
  19
        Joint Beneficial Owner’s Name (if applicable)
  20    First Name                                                   Last Name

  21
  22
        If this claim is submitted for an IRA, and if you would like any check that you MAY be eligible to receive made payable to the
  23    IRA, please include “IRA” in the “Last Name” box above (e.g., Jones IRA).

  24    Entity Name (if the Beneficial Owner is not an individual)

  25
  26
        Name of Representative, if applicable (executor, administrator, trustee, c/o, etc.), if different from Beneficial Owner
  27
  28
                                                                                                                                  4
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 6 of 10 Page ID #:959



        Last 4 digits of Social Security Number or Taxpayer Identification Number
    1
    2
    3
        Street Address
    4
    5
    6   City                                                                                      State/Province      Zip Code

    7
    8
        Foreign Postal Code (if applicable)                         Foreign Country (if applicable)
    9
  10
  11
        Telephone Number (Day)                                                Telephone Number (Evening)
  12
  13
  14    E-mail Address (e-mail address is not required, but if you provide it you authorize the Claims Administrator to use it in providing
        you with information relevant to this claim):
  15
  16
  17    Type of Beneficial Owner:

  18    Specify one of the following:

  19           Individual(s)                   Corporation              UGMA/Custodian                IRA


  20
               Partnership                    Estate                 Trust                     Other (describe): _____________
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                                                                      5
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 7 of 10 Page ID #:960




    1                    PART II – SCHEDULE OF TRANSACTIONS IN
                        MOLINA PUBLICLY TRADED COMMON STOCK
    2
         1. HOLDINGS AS OF OCTOBER 31, 2014. State the total number of shares                 Confirm Proof of
    3    of Molina publicly traded common stock held as of the opening of trading on          Position Enclosed
         October 31, 2014. (Must be documented.) If none, write “zero” or “0.”                        ○
    4    ____________________
    5    2. PURCHASES/ACQUISITIONS FROM OCTOBER 31, 2014 THROUGH AUGUST 2, 2017.
         Separately list each and every purchase/acquisition of Molina publicly traded common stock from
    6    after the opening of trading on October 31, 2014 through and including the close of trading on August
    7    2, 2017. (Must be documented.)
            Date of Purchase/      Number of          Purchase/            Total Purchase/     Confirm Proof
    8          Acquisition           Shares          Acquisition          Acquisition Price     of Purchase/
         (List Chronologically)    Purchased/      Price Per Share        (excluding taxes,      Acquistion
    9
           (Month/Day/Year)         Acquired                              commissions, and        Enclosed
  10                                                                            fees)

  11              / /                             $                   $                              ○
  12              / /                             $                   $                              ○
  13              / /                             $                   $                              ○
  14              / /                             $                   $                              ○
  15
         3. PURCHASES/ACQUISITIONS FROM AUGUST 3, 2017 THROUGH OCTOBER 31, 2017.
  16     State the total number of shares of Molina publicly traded common stock purchased/acquired from
         after the opening of trading on August 3, 2017 through and including the close of trading on October
  17     31, 2017. If none, write “zero” or “0.” 1 ___________
  18     4. SALES FROM OCTOBER 31, 2014 THROUGH OCTOBER 31, 2017.                               IF NONE,
         Separately list each and every sale/disposition of Molina publicly traded common     CHECK HERE
  19     stock from after the opening of trading on October 31, 2014 through and including          ○
         the close of trading on October 31, 2017. (Must be documented.)
  20
              Date of Sale         Number of          Sale Price           Total Sale Price    Confirm Proof
  21     (List Chronologically)    Shares Sold        Per Share           (excluding taxes,   of Sale Enclosed
           (Month/Day/Year)                                               commissions, and
  22
                                                                                fees)
  23
                  / /                             $                   $                              ○
  24
  25
           1
              Please note: Information requested with respect to your purchases/acquisitions of Molina publicly
  26    traded common stock from after the opening of trading on August 3, 2017 through and including the close
        of trading on October 31, 2017 is needed in order to balance your claim. Purchases during this period are
  27    not eligible under the Settlement and will not be used for purposes of calculating your Recognized Claim
  28    pursuant to the Plan of Allocation.

                                                                                                             6
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 8 of 10 Page ID #:961




    1               / /                       $                 $                           ○
    2               / /                       $                 $                           ○
    3               / /                       $                 $                           ○
    4
         5. HOLDINGS AS OF OCTOBER 31, 2017. State the total number of shares        Confirm Proof of
    5    of Molina publicly traded common stock held as of the close of trading on   Position Enclosed

    6
         October 31, 2017. (Must be documented.) If none, write “zero” or “0.”              ○
         ________________
    7                IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS
                        YOU MUST PHOTOCOPY THIS PAGE AND CHECK THIS BOX:
    8
                            IF YOU DO NOT CHECK THIS BOX THESE
    9               ADDITIONAL PAGES WILL NOT BE REVIEWED. INCLUDE THE
  10            BENEFICIAL OWNER’S FULL NAME AND LAST FOUR DIGITS OF SOCIAL
             SECURITY NUMBER OR TAXPAYER IDENTIFICATION NUMBER ON EACH PAGE.
  11
               YOU MUST READ AND SIGN THE RELEASE ON THIS PAGE.
  12          FAILURE TO SIGN THE RELEASE MAY RESULT IN A DELAY
                IN PROCESSING OR THE REJECTION OF YOUR CLAIM.
  13
        D.     SUBMISSION TO JURISDICTION OF COURT AND
  14           ACKNOWLEDGMENTS
  15           I (We) submit this Proof of Claim and Release under the terms of the
  16    Stipulation and Agreement of Settlement, dated May 5, 2020 (the “Settlement
  17    Agreement”) described in the Notice. I (We) also submit to the jurisdiction of the
  18    United States District Court for the Central District of California, with respect to
  19    my (our) claim as a Settlement Class Member and for purposes of enforcing the
  20    release set forth herein. I (We) further acknowledge that I am (we are) bound by
  21    and subject to the terms of any judgment that may be entered in the Action. I (We)
  22    agree to furnish additional information to the Claims Administrator to support this
  23    claim (including transactions in other Molina securities) if requested to do so. I
  24    (We) have not submitted any other claim in the Action covering the same
  25    purchases or sales of Molina publicly traded common stock during the Class
  26    Period and know of no other person having done so on my (our) behalf.
  27    E.     RELEASE AND ACKNOWLEDGEMENT
  28           1.         I (We) hereby acknowledge full and complete satisfaction of, and do
                                                                                                    7
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 9 of 10 Page ID #:962




    1   hereby fully, finally, and forever settle, release, and discharge from the Released
    2   Claims each and all of the Released Defendant Parties, both as defined in the
    3   accompanying Notice. This release shall be of no force or effect unless and until
    4   the Court approves the Settlement and the Settlement becomes effective on the
    5   Effective Date (as defined in the Settlement Agreement).
    6         2.      I (We) hereby warrant and represent that I (we) have not assigned or
    7   transferred or purported to assign or transfer, voluntarily or involuntarily, any
    8   matter released pursuant to this release or any other part or portion thereof.
    9         3.      I (We) hereby warrant and represent that I (we) have included the
  10    information requested about all of my (our) transactions in Molina publicly traded
  11    common stock which are the subject of this claim, as well as the opening and
  12    closing positions in such securities held by me (us) on the dates requested in this
  13    Claim Form.
  14          4.      I (We) certify that I am (we are) not subject to backup withholding
  15    under the provisions of Section 3406(a)(1)(C) of the Internal Revenue Code.
  16    (Note: If you have been notified by the Internal Revenue Service that you are
  17    subject to backup withholding, please strike out the prior sentence.)
  18
  19          I declare under penalty of perjury under the laws of the United States of
  20    America that all of the foregoing information supplied on this Claim Form by the
  21    undersigned is true and correct.
  22
  23    Executed this ______ day of _________________, in _______________, _________________
                                     (Month / Year)            (City)       (State/Country)
  24
  25    ___________________________________           ________________________________
        Signature of Claimant                         Signature of Joint Claimant, if any
  26
  27    ___________________________________           _________________________________
  28    Print Name of Claimant                        Print Name of Joint Claimant, if any

                                                                                              8
Case 2:18-cv-03579-AB-JC Document 72-3 Filed 05/05/20 Page 10 of 10 Page ID #:963




    1
    2   (Capacity of person(s) signing, e.g., Beneficial Purchaser, Executor or Administrator)
    3
              ACCURATE CLAIMS PROCESSING TAKES A SIGNIFICANT AMOUNT OF TIME.
    4                         THANK YOU FOR YOUR PATIENCE.
    5
        Reminder Checklist:
    6
        1. Please sign the above release and             6. The Claims Administrator will acknowledge
    7      acknowledgment.                                  receipt of your Claim Form within 60 days.
                                                            Your claim is not deemed submitted until you
    8   2. If this claim is being made on behalf of
                                                            receive an acknowledgment e-mail or
           Joint Claimants, then both must sign.
                                                            postcard. If you do not receive an
    9   3. Remember to attach copies of supporting          acknowledgment e-mail or postcard within 60
           documentation, if available.                     days, please call the Claims Administrator toll
   10                                                       free at (___) ___-____.
        4. Do not send originals of certificates.
   11   5. Keep a copy of your Claim Form and all        7. If you move, please send your new address to:
           supporting documentation for your records.         Molina Healthcare Securities Litigation
   12
                                                                       c/o Angeion Group
   13                                                                P.O. Box ____________
                                                                    ____________________
   14                                                                www.___________.com
                                                                         (___) ___-____
   15                                                    8. Do not use red pen or highlighter on the
                                                            Claim Form or supporting documentation.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                                         9
